          Case 7:19-cv-00428-KMK Document 53 Filed 10/27/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANTHONY VILLA, JR.,

                                Plaintiff,
                                                                No. 19-CV-428 (KMK)
         v.
                                                               ORDER OF DISMISSAL
 WESTCHESTER COUNTY, et al.,

                               Defendants.



KENNETH M. KARAS, United States District Judge:

       On September 16, 2020, the Court issued an Order To Show Cause, directing Plaintiff to

file a Second Amended Complaint or show cause as to why his already-dismissed claims should

not be dismissed for failure to state a claim by no later than October 16, 2020. (Dkt. No. 52.)

Plaintiff has not filed a Second Amended Complaint and has not otherwise communicated with

the Court.

       This Court has the authority to dismiss a case for failure to prosecute. See Fed. R. Civ. P.

41(b). Rule 41(b) of the Federal Rules of Civil Procedure provides that a case may be

involuntarily dismissed if a plaintiff “fails to prosecute or to comply with these rules or a court

order.” See id. Although Rule 41(b) expressly addresses a situation in which a defendant moves

to dismiss for failure to prosecute, it has long been recognized that a district court has the

inherent authority to dismiss for failure to prosecute sua sponte. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).

       While dismissal under Rule 41(b) is subject to the sound discretion of the district courts,

see U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 250–51 (2d Cir. 2004), the Second
           Case 7:19-cv-00428-KMK Document 53 Filed 10/27/20 Page 2 of 3




Circuit has stated that a Rule 41(b) dismissal is a “harsh remedy to be utilized only in extreme

situations,” see LeSane, 239 F.3d at 209 (quotation mark omitted) (quoting Theilmann v. Rutland

Hosp., Inc., 455 F.2d 853, 855 (2d Cir. 1972)). The Second Circuit has further cautioned that

“pro se plaintiffs should be granted special leniency regarding procedural matters.” LeSane, 239

F.3d at 209 (citing Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996)). “However, even pro se

litigants must prosecute claims diligently, and dismissal with prejudice is warranted where the

Court gives warning.” Jacobs v. Cty. of Westchester, No. 99-CV-4976, 2008 WL 199469, at *3

(S.D.N.Y. Jan. 22, 2008).

         Before exercising its discretionary authority to dismiss for failure to prosecute, a district

court should consider the following factors:

         [1] the duration of the plaintiff’s failures, [2] whether plaintiff had received notice
         that further delays would result in dismissal, [3] whether the defendant is likely to
         be prejudiced by further delay, [4] whether the district judge has take[n] care to
         strik[e] the balance between alleviating court calendar congestion and protecting a
         party’s right to due process and a fair chance to be heard . . . and [5] whether the
         judge has adequately assessed the efficacy of lesser sanctions.

Wood v. City of N.Y., No. 05-CV-2894, 2007 WL 2049686, at *1 (S.D.N.Y. July 13, 2007)

(alterations in original) (quotation marks omitted) (quoting LeSane, 239 F.3d at 209); see also

Hibbert v. Apfel, No. 99-CV-4246, 2000 WL 977683, at *2 (S.D.N.Y. July 17, 2000) (same). No

single factor is dispositive. See Nita v. Conn. Dep’t of Envtl. Prot., 16 F.3d 482, 485 (2d Cir.

1994).

         The Court concludes that these factors weigh in favor of dismissal with prejudice of

Plaintiff’s improperly pleaded claims. Plaintiff was ordered at least twice, if he wished, to file a

Second Amended Complaint and was instructed that a failure to do so could result in dismissal

with prejudice of his already-dismissed claims. (See Dkt. Nos. 51, 52.) Plaintiff has not filed a

Second Amended Complaint in response to these orders. Accordingly, Plaintiff’s improperly

                                                   2
          Case 7:19-cv-00428-KMK Document 53 Filed 10/27/20 Page 3 of 3




pleaded claims are dismissed with prejudice for failure to prosecute. See Savatxath v. City of

Binghamton, No. 12-CV-1492, 2013 WL 4805767, at *1 (N.D.N.Y. Sept. 9, 2013) (dismissing

case for failure to prosecute after the plaintiff “neglected to comply with an order . . . requiring

him to notify the court . . . as to why th[e] action should not be dismissed for failure to

prosecute”); Djokovic v. U.S. Justice Dep’t, No. 07-CV-2608, 2008 WL 3200191, at *1–2

(E.D.N.Y. Aug. 6, 2008) (dismissing case for, among other reasons, failure to prosecute where

the plaintiffs were ordered to submit a letter stating “whether [they] intend[ed] to proceed with

th[e] action,” but plaintiffs failed to submit such a letter); Lopez v. Catholic Charities of the

Archdiocese of N.Y., No. 00-CV-1247, 2001 WL 50896, at *4 (S.D.N.Y. Jan. 22, 2001)

(dismissing for failure to prosecute where plaintiff “ceased to prosecute [the] action at all” for

three months).

       The case will proceed on the surviving failure-to-protect claim, and Plaintiff should

attempt to identify and name John Doe with the aid of discovery.

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED.


Dated: October 27, 2020
       White Plains, New York
                                                      ________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
